Title: George Washington to Alexander Hamilton and Thomas Jefferson, [18 December 1791]
From: Washington, George
To: Hamilton, Alexander,Jefferson, Thomas



[Philadelphia, December 18, 1791]

The President requests that Mr —— would give the Letter & statement herewith sent, from the Secretary of War a perusal and return it to him in the course of the day with his opinion as to the propriety of the manner of making the communication to Congress: and whether it ought not, at any rate, to be introduced in some such way as this, (if it is to pass through him to Congress) “Pursuant to directions I submit” &c. Or (if it is to go immediately from the War-Department to that Body) “I lay before Congress by direction of the Prest. of the U.S. the following Statement.” &c.

18th. Decr. 1791.

